759 N.W.2d 398 (2009)
Justin TERRELL, Plaintiff-Appellee,
v.
Clarissa Marie-Marion VAUGHN, Willie McClain, d/b/a Pride Asphalt Paving and Concrete, and Mirac, Inc. d/b/a Enterprise Rent-A-Car, Defendants-Appellants.
Docket No. 137175. COA No. 283511.
Supreme Court of Michigan.
January 27, 2009.

Order
By order of September 12, 2008, this Court granted immediate consideration and a stay of enforcement of the judgments entered by the Kent Circuit Court on September 13, 2007 and August 29, 2008. On order of the Court, the motion for leave to file a supplemental brief is GRANTED. The application for leave to appeal the July 18, 2008 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. The stay of trial court proceedings, ordered on September 12, 2008, is DISSOLVED.